Citation Nr: 1131685	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 20, 2007, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision review officer (DRO) decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO. A copy of the transcript is of record. The Veteran waived initial RO consideration, in an October 2010 personal statement, of the new evidence he submitted in conjunction with the hearing. 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's claim for entitlement to a TDIU was received on April 25, 2008; prior to that date, his service-connected disabilities included PTSD, rated at 50 percent, and residuals of shrapnel wound of the nose and tinnitus, each rated at 10 percent; these disabilities were not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 20, 2007, for the grant of entitlement to a TDIU, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 4.16, 4.19 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As the April 2008 DRO decision granted entitlement to a TDIU and assigned an effective date for the award, no VCAA notice is necessary because the outcome of the claim for entitlement to an effective date earlier than March 20, 2007, for the grant of entitlement to a TDIU, depends exclusively on documents which are already contained in the Veteran's claims file. The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary. See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant). The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to the claim on appeal.

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal. See 38 C.F.R. § 3.103 (2010). The Veteran was provided with ample opportunity to submit evidence and argument in support of his claim on appeal. The Board concludes that all reasonable efforts were made by both the Veteran and VA to obtain evidence necessary to substantiate the claim. No further assistance with the development of evidence is required.

II.  Decision

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West Supp. 2010); 38 C.F.R. § 3.400 (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010). A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2010). If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

An Application for Increased Compensation Based Upon Unemployability, via a VA Form 21-8940, was received on April 25, 2008, and the RO ultimately granted entitlement to a TDIU, effective March 20, 2007, the date that medical records demonstrated the presence of more severe impairment.

A claim of entitlement to a TDIU is essentially a claim for an increased rating and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C.A. § 5110 (West Supp. 2010); 38 C.F.R. § 3.400(o) (2010). The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established. 38 C.F.R. § 3.157(b)(1) (2010).

VA will grant a total evaluation for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2010). For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b) (2010).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Inasmuch as the Veteran's formal claim of entitlement to a TDIU was received on April 25, 2008, and no prior claim for TIDU has been identified, under the governing regulation (i.e., 38 C.F.R. § 3.400(o)(2) (2010)) the question before the Board is essentially limited to consideration as to whether during the year prior to April 25, 2008 the Veteran met the legal requirements for a TDIU and/or that it was factually shown during that year that due to his service-connected disabilities the Veteran was precluded from engaging in substantially gainful employment. No other theory of entitlement to an earlier effective date authorized by law has been alleged by the Veteran or his representative.  

During the year prior to April 25, 2008, the Veteran had three service-connected disabilities: PTSD, rated at 50 percent, and residuals of shrapnel wound of the nose and tinnitus, each rated at 10 percent. Thus, the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to April 25, 2008.

Furthermore, the Board finds that the evidence fails to show that prior to April 25, 2008, the Veteran's service-connected disabilities were so exceptional or unusual as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration. The record does not show frequent periods of hospitalizations or any inpatient or outpatient treatment for the service-connected disabilities; and the evidence does not support a finding that the Veteran was demonstrably unable to obtain or maintain employment due to his PTSD, tinnitus, or shrapnel wound of the nose prior to April 25, 2008. 

Although earlier than one year prior to April 25, 2008, the Board notes that at the December 2005 VA examination, through QTC Medical Services, the Veteran reported that he became self-employed as a fisherman in 1974 and has had increased problems at fishing due to his medical and emotional problems. Following the examination, the examiner opined that the Veteran "is almost unable to establish and maintain effective work and social relationships because of his withdrawal;" however, there was no finding that the Veteran was unable to obtain or maintain employment due to his service-connected disabilities.

Moreover, a February 2007 record noted the Veteran's report that he stayed at home during the past year instead of fishing, yet there was no mention as to whether his service-connected disabilities rendered him unable to obtain or maintain employment. In fact, the physician diagnosed the Veteran with depression and noted the Veteran was in the early stage of grieving over his father's death. 

The Board also notes that the Veteran reported that he stopped working as of September 2005 on the April 2008 VA Form 21-8940, September 2008 notice of disagreement (NOD), and April 2009 substantive appeal, via a VA Form 9. Most recently, at the October 2010 Board hearing, the Veteran testified that a statement he submitted just prior to the hearing clearly documented and supported his contentions. The Board finds that a May 2007 VA outpatient record, submitted in conjunction with the hearing, documents that the Veteran "is psychiatrically disabled and not capable of managing boat/fishing at all . . . [and] has been in treatment for these totally disabling conditions [PTSD and depression] since October 2005." This record does not indicate, as the Veteran suggests, that he has not worked since September 2005 due to his service-connected disabilities. Hence, the evidence of record prior to April 25, 2008, does not indicate that referral for extraschedular consideration is warranted in this case.

For the above reasons, the Board finds that an effective date earlier than March 20, 2007, for the grant of entitlement to a TDIU, cannot be granted. The benefit-of-the-doubt rule is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 20, 2007, for the grant of entitlement to a TDIU, is denied. 


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


